     Case 2:20-cv-00992-APG-NJK Document 12
                                         13 Filed 07/15/20
                                                  07/16/20 Page 1 of 3
                                                                     2



 1   Jeremy
      JEREMY J. THOMPSON, ESQ.
      Nevada Bar No. 12503
 2    CLARK HILL, PLLC
 3    3800 Howard Hughes Pkwy., Suite 500
      Las Vegas, NV 89169
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorneys for Defendant
 6    Equifax Information Services LLC
 7

 8                                        UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEVADA
 9
     ASHLEY and JASON SOUZA,                            )
10                                                      )   Case No. 2:20-cv-00992-APG-NJK
                                                        )
11                                        Plaintiff,    )   STIPULATION OF EXTENSION OF
                                                        )
12 v.                                                   )   TIME FOR DEFENDANT EQUIFAX
                                                        )   INFORMATION SERVICES LLC TO
13 SHELLPOINT MORTGAGE SERVICING,                       )   FILE ANSWER
                                                        )
   TRANS UNION, LLC and EQUIFAX                         )
14                                                          SECOND REQUEST
   INFORMATION SERVICES LLC,                            )
15                                                      )
                         Defendant.
16

17             Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20
     AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
21
     answer, move or otherwise respond to the Complaint in this action is extended from July 16, 2020
22

23   through and including July 30, 2020. Plaintiff and Equifax are actively engaged in settlement

24   ///
25   ///
26
     ///
27
     ///
28


     64841566v.1
     ClarkHill\95782\337215\260211484.v1-7/15/20
     Case 2:20-cv-00992-APG-NJK Document 12
                                         13 Filed 07/15/20
                                                  07/16/20 Page 2 of 3
                                                                     2



 1   discussions.        The additional time to respond to the Complaint will facilitate settlement
 2   discussions. This stipulation is filed in good faith and not intended to cause delay.
 3
               Respectfully submitted this 15th day of July, 2020.
 4

 5
                                                    CLARK HILL, PLLC
 6
                                                    By: /s/ Jeremy J. Thompson
 7                                                  Jeremy Thompson
                                                    Nevada Bar No. 12503
 8                                                  CLARK HILL, PLLC
                                                    3800 Howard Hughes Pkwy
 9                                                  Suite 500
                                                    Las Vegas, NV 89169
10
                                                    Tel: 702-697-7527
11                                                  Fax: 702-862-8400
                                                    Email: jthompson@clarkhill.com
12
                                                    Attorneys for Defendant
13                                                  Equifax Information Services LLC
14
                                                    No Opposition
15
                                                    /s/ Steven A. Albert, Esq.
16                                                  Steven A. Albert
                                                    Nevada Bar No. 8353
17                                                  PRICE LAW GROUP, APC
18                                                  5940 S. Rainbow Blvd.
                                                    Las Vegas, NV 89118
19                                                  Tel: 702-794-1457
     NO FURTHER EXTENSIONS WILL                     Fax: 866-401-1457
20   BE GRANTED.                                    Email: alpert@pricelawgroup.com
                                                    Attorneys for Plaintiff
21

22   IT IS SO ORDERED:

23
     __________________________
24   United States Magistrate Judge
25          July 16, 2020
     DATED: __________________
26

27

28
                                                      -2-
     64841566v.1
     ClarkHill\95782\337215\260211484.v1-7/15/20
